

116 HR 7103 IH: National Land Bank Network Act of 2020
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7103IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Kildee (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Neighborhood Reinvestment Corporation with respect to the establishment of a national land bank network, and for other purposes.1.Short titleThis Act may be cited as the National Land Bank Network Act of 2020 .2.FindingsCongress finds the following:(1)Vacant and abandoned properties destabilize rural, suburban, and urban neighborhoods across the United States by creating fire and other public safety hazards, driving down property values, and draining local tax dollars.(2)The cost of repairs to maintain such properties, as well as the potential unpaid taxes and public liens on such properties, often exceed the property values of such properties, driving away purchasers.(3)Additionally, the lack of an insurable and marketable title frequently prevents such properties from returning to productive use.(4)Low-income neighborhoods and communities of color disproportionately bear the burden of living near such properties and the associated hazards.(5)Land banks—(A)have been developed to respond to the challenges posed by such properties; and(B)are primarily focused on the return of vacant, abandoned, and tax delinquent properties to productive use in accordance with locally determined goals and priorities.(6)Land banks, regardless of location, size of inventory, or duration of existence, share challenges in accessing best practices, research, technical assistance, and other resources.3.Sense of CongressIt is the sense of Congress that a national land bank network would provide the tools necessary to ensure that land banks—(1)use best practices;(2)operate transparently;(3)develop partnerships and programming to drive community redevelopment forward; and(4)access education, expertise, and research to strengthen the critical work of land banks in supporting equitable communities.4.National land bank network(a)In generalNot later than 180 days after the date of enactment of this Act, the Neighborhood Reinvestment Corporation shall enter into a contract with a national nonprofit organization that has demonstrated and established expertise in supporting the creation, implementation, and operation of land banks, as well as expertise relating to the systems, laws, and policies that impact vacant, abandoned, and other problem properties, to establish and operate a membership-based national land bank network.(b)DutiesThe duties of the national land bank network established under this section shall be—(1)to provide technical assistance to rural, suburban, and urban land banks who are members of the network to support skills training, staffing support, and other operational capacity needs of such land banks;(2)to work with those rural, suburban, and urban communities that are considering whether a land bank is an appropriate tool to address vacancy, abandonment, and other problem properties in their community, and provide technical assistance in the formation of a local land bank;(3)to develop partnerships and programming to advance the work of land banks; (4)to provide land banks with access to education, expertise, and research that supports the work of land banks;(5)to develop and administer grant programs to support existing land banks and communities in the creation of new land banks, including with respect to the ability to design, develop eligibility criteria, and disperse grant funds directly;(6)to work with rural communities and land banks to ensure the specific challenges of rural areas are addressed through the grant programs, education, expertise, and research; and(7)to track and evaluate the activities and outcomes of land banks who are members of the network.(c)Annual reportEach fiscal year, the Neighborhood Reinvestment Corporation shall submit to Congress a report describing, with respect to the preceding fiscal year—(1)the services provided to land banks by the national land bank network; and(2)the outcomes, qualitative impacts, and quantifiable impacts that land banks who are members of the network have had in their respective communities.(d)Authorization of appropriationsThis is authorized to be appropriated to the Neighborhood Reinvestment Corporation to carry out this section—(1)$10,000,000 for fiscal year 2021, except that not less than $7,000,000 shall be used for the grant programs developed and administered pursuant to subsection (b)(5); and(2)$5,000,000 for each of fiscal years 2022 through 2031.(e)Land bank definedFor purposes of this section, the term land bank means any of the following:(1)A government entity, agency, or program that has been designated by the local government (or two or more local governments) to acquire, steward, and dispose of vacant, abandoned, and other problem properties in line with locally determined goals and priorities.(2)A nonprofit organization that has been designated by a local government (or two or more local governments) for the sole or principal purpose of acquiring, stewarding, and disposing of vacant, abandoned, or other problem properties in accordance with locally determined priorities and goals. 